Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
The prior art of record does not teach/suggest an information processing device comprising, in combination with the remaining elements: a CPU configured to estimate a future emotion of the second user based on an emotion history of the second user, wherein the future emotion of the second user corresponds to an emotion of the second user at a time in future; compare the future emotion of the second user with the first emotion of the second user; determine a change in a mood of the second user based on the comparison of the future emotion of the second user with the first emotion of the second user; and control, based on the first emotion of the second user, concurrent display of a notification and information indicating the proposed specific action to the first user, wherein the notification to the first user includes a result of the determination of the change in the mood of the second user. The most relevant prior art of record to the above-noted limitation, US 20150118663 A1 to Levy (previously cited) discloses a system configured to estimate a future emotion forecast of a second user (partner) based on the partner's emotion history and his/her action-related information, and notify a first user of said future emotion(s) concurrently with a proposed action, as discussed in prior Office action. However, Levy does not teach the CPU is further configured to compare the partner's current emotion and a predicted future emotion to determine a change in the partner's mood and concurrently display a notification including a result of the determination of the change in the mood of the second user and information indicating a proposed specific action to the first user. 
With respect to eligibility under 35 U.S.C. 101, Applicant discloses recognizing a first or current emotion of a second user based on biological information of a first user interacting with the second user and the expression information of the second user as claimed provides more etc., of the specification as filed), thereby providing an improvement in the technology and/or technical field. Accordingly, the pending claims amount to significantly more than any judicial exception recited therein.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 






/Meredith Weare/Primary Examiner, Art Unit 3791